[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2307

                    MICHAEL A. GUGLIELMO,

                    Plaintiff, Appellant,

                              v.

             NEW HAMPSHIRE STATE PRISON, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Joseph A. DiClerico, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Campbell, Senior Circuit Judge,                                                         
                  and Boudin, Circuit Judge.                                                       

                                         

Michael A. Guglielmo on brief pro se.                                

                                         

                        April 25, 1997
                                         

     Per  Curiam.    Upon  careful review  of the  record and                            

appellant's  brief,  we perceive  no  error  in the  district

court's dismissal  of this  case.   We reach  this conclusion

essentially for the reasons  stated in the magistrate judge's

report and recommendation dated August 26, 1996.  We add only

these comments.

     1.   The  constitutionality  of   the  "cost  of   care"

reimbursement  provision,  N.H. Rev.  Stat. Ann.    622:53-58

(Supp. 1995), is not fit  for review at this time and  better

may be evaluated in the context of a live  case.  See Ernst &                                                                         

Young v.  Depositors Economic Protection Corp.,  45 F.3d 530,                                                          

538 (1st Cir. 1995) ("[The] claim lacks the needed dimensions

of immediacy and reality.  The challenge is not rooted in the

present,  but depends on a lengthy chain of speculation as to

what the future has in store.").

     2.   The   medical   co-payment   and   litigation   fee

provisions,   N.H. Rev.  Stat. Ann.     622:31-a  & 623-B:1-3

(Supp.  1995), are  alterations in  the prevailing  legal and

administrative regime, rather than  increases in the  measure

of  punishment.   Therefore, those  provisions are  not penal

laws  violative of the Ex Post Facto clause, U.S. Const. art.

1   10.  See California Department of Corrections v. Morales,                                                                        

115 S.Ct. 1597, 1603  n.6 (1995); Dominique v. Weld,  73 F.3d                                                               

1156,  1163 (1st Cir. 1996);  Jones v. Murray,  962 F.2d 302,                                                         

309  (4th Cir.  1992)  ("It is  precisely because  reasonable

                             -2-

prison  regulations .  . .  are contemplated  as part  of the

sentence  of  every prisoner,  that  they  do not  constitute

additional  punishment  and are  not  classified  as ex  post

facto.").    We are  unswayed  by  the distinction  appellant

attempts to draw between "positive" laws and "regulations" or

"policies."

     3.   We   reject   appellant's   contention   that   the

litigation fee provisions violate his right of  access to the

courts.  See Lewis  v. Casey, 116 S.Ct. 2174,  2180-82 (1996)                                        

(to show a violation, the litigant  must show "actual injury"

such  that an actionable claim  has been lost  or rejected or

that presentation of the claim is currently being prevented);

N.H. Rev. Stat. Ann.    623-B:1(IV) ("Nothing in this section

shall  prohibit  an inmate  from  filing  a civil  action  or

proceeding if the inmate is indigent."). 

     4.   We   decline  to  comment  further  on  appellant's

undeveloped   arguments  that  the   medical  co-payment  and

litigation fee provisions  violate double jeopardy  and equal

protection.

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -3-